DETAILED ACTION
This Action is in response to Applicant’s Disclaimer filed on 06/01/2022. Claims 1, 4-7 and 10-12  are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7 and 10-12 are allowed.
Regarding to claim 1 and 7, the best prior art found during the prosecution of the application, Singamsetty US Patent Application No. (US 2018/0213356 Al) herein after referred as Singamsettya, in view of Cherian et al US Patent Application No. (US 2020/0077273A1) herein after referred as Cherian. Singamsetty discloses the system for generating a probability map comprises a transmitting device detected the first node listener, a second node listener, and a third node listener. The first node listener detects an RSSI for the transmitting device. The second node listener, detects an RSSI for the transmitting device. The third node listener detects an RSSI of for the transmitting device. Utilizing the distance variance for the RSSI, the distance variance for the RSSI, and the distance variance for the RSSI, a probability map may be generated as a location variance distribution map comprising location probability estimates for the position of the transmitting device. A maximum likelihood estimation may be identified within the location probability estimates  of the location variance distribution map indicating the position of the transmitting device. The  estimating location of a transmitting device detects a transmitting device in presence of listener nodes. In block , process collects a relative signal strength indicators (RSSI) for the transmitting device from each of the listener nodes. In block, process operates location estimation logic. In subroutine block , the location estimation logic determines a probability distribution for distance of the transmitting device from the listener nodes through utilization of a statistical model on the distance variance of the RSSI. In subroutine block, the location estimation logic combines the probability distribution for each of the listener nodes. In subroutine block, the location estimation logic generates a location variance distribution map for the transmitting device. The signal processing and system control controls and coordinates the operation of other components as well as providing signal processing for the location estimation and prediction controller. The signal processing and system control  may comprise a central processing unit, digital signal processor, one or more controllers, or combinations of these components. Cherian teaches the wireless communication at a first access point. The method include transmitting, after winning contention for a wireless medium, a first poll including a first message to a STA served by the first access point, receiving, from the STA, a first response to the first poll based on transmitting the first poll, receiving, from a second access point of a set of access points, a second response including a measured signal strength indication of the first response based on transmitting the first poll, and selecting the second access point for coordinated reuse based on receiving the second response. Also, The method include transmitting, a first poll to a second access point of a set of access points, measuring a signal strength indication sent by one or more STAs served by the second access point based on transmitting the first poll, and selecting the second access point for coordinated reuse based on measuring the signal strength indication. However, Singamsettya and Cherian fail to teach the power position method and dynamic power position. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the controlling the device to be measured to transmit a plurality of positioning signals with a plurality of transmission powers; making the plurality of known location devices to receive the plurality of positioning signals, and recording intensities of the plurality of positioning signals, corresponding reception times of the plurality of positioning signals, and coordinates of the plurality of known location devices to a database; finding out a plurality of known location devices corresponding the plurality of positioning signals with higher signal intensities  among the received plurality of positioning signals; obtaining a signal intensity-distance function and a signal intensity-distance standard deviation function from the database; obtaining a plurality of probability distribution planes of the plurality of known location devices with higher signal intensities at a plurality of different transmission powers according to the signal intensity-distance function and the signal intensity-distance standard deviation function; obtaining a final probability distribution plane by multiplying the plurality of probability distribution planes with each other; and finding out a location having a maximum probability in the final probability distribution plane to be set as the device location of the device to be measured. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642